Bowie, J.,
delivered the opinion of the Court.
The subject of this appeal is a suit brought by the appellee against the appellant, for services rendered by the plaintiff for the defendant, at its request, and for money received by the defendant for the use of the plaintiff.
The case was submitted to the Court below without a jury, on the following agreement, viz: “This suit is brought to recover $100, with interest from June 25th, 1874, and $1400, with interest from July 22nd, 1875, for services rendered defendant by plaintiff, in the matter of fifteen inquisitions taken before the Sheriff of Baltimore County, in condemnation proceedings in said county, at Lake Roland, and on the ‘ Temporary Supply ’ line; that at the time said services were rendered, plaintiff held the office of City Solicitor; that all Ordinances and Acts of Assembly relating to the subject, are to be taken as in evidence, and may be read from the printed volumes; all errors in pleading waived, and the question submitted is whether or not such services as were rendered, were within the official duties of the plaintiff, under Art. 12, sec. 3 of the Baltimore City Code of 1869, and it is agreed that if the Court shall be of opinion that it was not the official duty of the plaintiff, under said Article and section, to per*242form such services, judgment shall be entered for the plaintiff for the amount claimed, otherwise for defendant, the Court being at liberty to draw such inferences of fact from the facts stated, as a jury might draw.”
At the trial the cause being submitted to the Court without a jury, and upon the statement of facts agreed upon by counsel and filed in the cause, the appellee offered the following prayer:
“ On the facts stated and agreement of counsel, the plaintiff prays the Court to find for the plaintiff.” To the granting of which prayer the defendant excepted, and the verdict and judgment being entered for plaintiff, the defendant appealed. The nature of the services rendered in the statement of facts, is not set forth, and but for the liberty given the Court in the concluding sentence, “to draw such inferences of fact from the facts stated, as a jury might draw,” it might be questionable whether there would be any evidence in the case upon which the prayer could be founded or the verdict rendered.
Assuming that the services rendered were legal services, such as a person occupying the office of City Solicitor, might be expected or required to render, if they were within the scope of his official duty, the question submitted to us, is, in the terms of the agreement, “whether or not such services as were rendered, were within the official duties of the appellee, under Art. 12, sec. 3, of the Baltimore City Code of 1869.”
The section referred to provides:
“The Solicitor shall be the attorney of the Mayor and City Council of Baltimore, and it shall be the duty of the Solicitor to try all cases in which the city is interested, in any of the Courts of the City of Baltimore, except the Superior Court, and in all other Courts of the State of Maryland, except those mentioned in the preceding section, (the Court of Appeals and United States Courts sitting in Maryland,) and act as junior counsel to the *243counsellor, in any Court in which his services may be required.”
This Article of the Baltimore City Code is to be interpreted as all other statute laws; the words are to be construed in their popular sense, according to the subject-matter.
The plaintiff appears to have been one of a class of legal officers, counsellor and solicitor, etc., whose duties were generally defined in the Article or Ordinance providing for their appointment.
The scope of these duties, must in a great measure depend upon the nature of the office, the powers and duties of the government creating it, as well as the language of the law by which it is created.
The relations of the City of Baltimore are not circumscribed by its corporate limits. Its municipal powers invest it with rights beyond those limits necessary to be exercised for the benefit of the community embraced within its bounds. Among these rights and duties, the exercise of which is of vital, primary importance, is the supplying the city with water, for the use of said city, and for the health and convenience of the inhabitants. The Mayor and City Council are therefore invested with all the rights and powers necessary for the introduction of water into the city, and to enact and pass all ordinances, from time to time, which shall be deemed necessary and proper, to exercise the powers and effect the objects specified. See Code of Pub. Loc. Laws, Tit. City of Baltimore.
These powers are only to be exercised by purchase or agreement between the Mayor, etc., and the proprietors of the land and water required, or by the process of condemnation by inquisition of a jury, as prescribed by the laws enacted for that purpose; a strictly legal form of proceeding, recognized and established by our laws and Courts.
Inquisitions, as is well known, are commenced by warrant issued by a justice of the peace, to the sheriff of the *244county, who is required to summon the jurors, notify the proprietors, swear the jurors and witnesses. The Code of Pub. Local Laws enacts: “The jury shall reduce their inquisition to writing, and shall sign and seal the same, and it shall then be returned by the sheriff to the clerk of the Circuit Court of said county, and be by such clerk filed in his office, and shall be confirmed by said Court at its next session, if no sufficient cause to the contrary be shown, and when confirmed, shall be recorded by the said clerk at the expense of the Mayor and City Council of Baltimore. If not confirmed, the said Court may direct another inquisition in the manner above described.” Pub. Local Laws, City of Balto., secs. 928 to 940.
Proceedings like these cannot be initiated or conducted without the aid of an attorney and solicitor learned in the law.
They constitute a large proportion of the legal proceedings instituted in behalf of the Mayor and City Council, in discharge of their corporate duties and obligations.
Although they originate in warrant issued by a justice of the peace, they can only be consummated and concluded by the action of the Circuit Court of the county in which they originated.
Before that Court, all the questions involving the regularity and sufficiency of the process, the qualifications of the jurors, the quantum of damages, and the description of the property condemned, are reviewed, discussed and determined.
It is in fact, as in law, a case, cause or suit pending in the Circuit Court between the Mayor and City Council of Baltimore and the owners of the land, prosecuted for the procurement of a right according to the modes prescribed by law.
The inquisition is in the nature of proceedings in rem, instituted to acquire by virtue of express statute, private property for public use. Yet it is not the less a suit be*245cause the State or a corporation is the actor on the one side and the owners are defendants on the other. It has all the essential features of a suit at law, parties, process, witnesses, counsel, Court and final judgment.
Philologically, a case in Court is a suit in Court. Suits are remedies by which wrongs are redressed or rights recovered.
The proceeding by inquisition and condemnation is a remedy or instrumentality prescribed by law for the exercise of the right of eminent domain, wherein the State or the corporation is the suitor and the citizen or owner the defendant.
It may be conceded for the sake of the argument, that all inquisitions are not suits, yet inquisitions in which the interests of owners in land, or running streams are condemned for the use of the public, cannot under our Constitution and laws be consummated without the judgment of a Court of record.
All the proceedings prior to the final order of the Court are ancillary and preliminary thereto.
One of the most frequent and ordinary forms of suit, that by attachment on warrant, originates before justices of the peace. If the city of Baltimore had any causes of that kind in which the property to be attached lies beyond the limits of the city and in the State of Maryland, such suits must originate by warrant before a justice of the peace and be ultimately tried and concluded in the Circuit Court if the amount involved was within the jurisdiction of such Courts. No doubt can be entertained that such cases would be within the official duty of the solicitor under Art. 12, sec. 3.
An inquisition, merely taken and subscribed by the jury and sheriff and filed in the Clerk’s office of a Circuit Court, is in fieri, unfinished, incomplete and of no value to the appellant in cases conducted under the provisions of the Pub. Local Laws before cited. They might or might not be confirmed.
*246(Decided 26th March, 1879.)
The question now before us was not considered or discussed in any of the cases cited by the appellee. The general language used by the Court in the case of Graff vs. The Mayor & C. C. of Balto., 10 Md., 544, and in Merrick, Adm’r of Warfield, vs. The Mayor & C. C. of Balto., 43 Md., 219, and Norris vs. The Mayor & C. C. of Balto., 44 Md., 598, speaking of proceedings by inquisitions in those cases, (all of which were under other laws, than the proceedings now under consideration,) referred to other-points, and it is entirely consistent with our present views.
In none of these cases was the question what constitutes, a case in Court, the subject of consideration.
The effect of the proceedings on the rights of the parties, or whether they were suits at common law, was the inquiry.
There is no pretence 'that the proceedings on inquisition now before us are a common law suit, or the trial of a right, in a Court of common law jurisdiction; they are expressly authorized by statute, conducted under special authority.
Wherever their object is to establish a fact, inter partes,. upon which finding the action of the Court is necessary to its validity, it is a judicial proceeding, constituting a case in Court coming within the official duty of the solicitor of the appellant as prescribed by Art, 12, sec. 3.
It results from these premises that the judgment below must be reversed.

Judgment reversed.